DETAILED ACTION
This office action is a response to the remarks filed on February 16, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed February 16, 2021, with respect to the rejection of Claim 8 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of Claim 8 under 35 U.S.C. §112(b) has been withdrawn in view of the amendment. 

Applicant’s arguments, see page 8-11, filed February 16, 2021, with respect to the rejection of Claims 1-16 and 24-31 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-16 and 24-31 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 24-31 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on February 16, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments 

The closest prior art found is as follows: Huang et al. (US 2012/0189023), Shah et al. (US 2016/0241685), Liu et al. (US 2015/0382243), Roy et al. “Finding Approximate POMDP solutions Through Belief Compression” and Pelletier et al. (US 2004/0073711).

Prior art reference Huang is directed to a method for transmitting a header-compressed packet based on a retransmission mechanism is disclosed according to the present disclosure. The method mainly includes: a header compressor of a sending device obtains feedback information of a header-compressed packet in a transmission process; and the header compressor determines a state of the header compressor according to the feedback information, compresses a header for the packet according to the state of the header compressor, and sends the packet to a decompressor of a receiving device. A header compression mechanism is combined with an automatic retransmission mechanism, so that the header compressor obtains feedback information of an automatic retransmission technology, and estimates the decompression information of the decompressor correctly, so as to change a state machine of the header compressor at proper time and improve transmission efficiency of the packet (Huang Abstract; Figure 3-5; Paragraph [0008, 0017, 0027, 0037-0043 and 0088]).
Prior art reference Shah is directed to a system and method for optimizing Robust Header Compression (RoHC) to protect against context desynchronization resulting from a burst of lost packets. In one embodiment, a method of operation of a radio node to adapt a RoHC compressor of a radio node based on a transmit channel quality metric is provided. In another embodiment, Shah Abstract; Figure 3 and 4; Paragraph [0007-0015 and 0069-0074]).
Prior art reference Liu is directed to a robust header compression (ROHC) controller provides for service flow processing of a ROHC channel in a WiMAX wireless communication system. The ROHC controller controls the negotiations of the MS ROHC capabilities during its registration and the negotiations of the ROHC channel parameters during ROHC enabled service flow setup; the MS ROHC capabilities including ROHC compression and decompression capabilities and ROHC channel and feedback strategies; the channel parameter negotiation covers the ROHC profile set and feedback channel information in addition to the 16e/12D standard. The ROHC controller receives a service flow request for a ROHC enabled service flow, wherein the request includes a QoS profile (Liu Abstract; Figure 6; Paragraph [0097-0105]).
Prior art reference Roy is directed to a method for solving Partially Observable Markov Decision Processes (POMDPs) by reducing dimensionality of the belief space. Roy discloses State determination using partially observable Markov decision process (POMDP) based on probabilistic estimates of the state and computing POMDP polices using a value function over a belief space, where transition probabilities describe how the state evolves with actions and also represent Markov assumptions (Roy Abstract; Section 1-3).
Prior art reference Pelletier is directed to a header compression method. A mechanism that allows a compressor to reject a request for an undesirable mode change is proposed. The Pelletier Abstract; Figure 1-4; Paragraph [0074-0088]).

The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….determining whether to request feedback from the decompressor based on a predetermined policy; requesting and receiving feedback from the decompressor based on the determination; using the cross-layer information and any received feedback to generate estimations for a state of the channel and a state of the decompressor; determining a compression level for the packets-to-be-compressed based on a compression policy and the estimations for the state of the channel and the state of the decompressor; generating packets-to-be-transmitted by selectively compressing the headers of the packets-to-be-compressed, wherein the headers are compressed at different levels based on the determined compression level…“
None of the references, taken alone or in any reasonable combination, teach the claims as presented and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan et al. U.S. Patent Application Publication 2016/0381598 – Adaptive ROHC State Transition – Abstract; Figure 7-9; Paragraph [0041-0066]
Chebolu et al. U.S. Patent Application Publication 2016/0183123 – Method and Apparatus for Controlling Header Compression Function of Terminal in a Communication System – Abstract; Figure 1-3; Paragraph [0042-0049]
	Liu et al. U.S. Patent Application Publication 2006/0262812 – Signaling Compression/Decompression with Improved Efficiency – Abstract; Figure 2 and 3; Paragraph [0001-0030]
Dinan U.S. Patent 7,945,913 – Communication Data in Various Modes Using Header-Compression Algorithms – Abstract; Figure 2, 7 and 8; Column 6-8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414